UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                    )
APRIL FAVORS,                       )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                   Civil Action No. 22-1215 (UNA)
                                    )
ATTORNEY REGISTRATION, et al.,      )
                                    )
            Defendants.             )
___________________________________ )



                                 MEMORANDUM OPINION
       This matter is before the Court on consideration of plaintiff’s application to proceed in

forma pauperis, ECF No. 2, and her pro se complaint, ECF No. 1. The Court grants the

application and, for the reasons discussed below, dismisses the complaint.

       A pro se litigant’s pleading is held to less stringent standards than would be applied to a

formal pleading drafted by lawyer. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro

se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure requires

that a complaint contain a short and plain statement of the grounds upon which the Court’s

jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled

to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The

purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim

being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).
                                                 1
        This plaintiff’s complaint, using a preprinted form titled “Complaint for a Civil Case,”

pertains to “copyrights, racketeer corrupt organization.” Compl. at 4. In the section designated

for the Statement of Claim, plaintiff states:

                I have sent a copy with this[.] I would like it to transfer [here].
                Complaint. With the case of State of Texas this is altogether Texas
                is not allowing me to file cases in Texas[.] I am on the Black List.
                Unfortunately.
Id. In the following section titled “Relief,” plaintiff states, “undisputed.” Id. The handwritten

attachment to the preprinted form, see id. at 5-7 (page numbers designated by CM/ECF), sheds

no light on the claim plaintiff attempts to raise.

        As drafted, plaintiff’s complaint fails to comply with the minimal pleading standard set

forth in Rule 8(a). Plaintiff neither states a basis for this Court’s jurisdiction nor sets forth a

short and plain statement of claim. Where plaintiff deems relief “undisputed,” her complaint

fails to specify what form of damages she demands. Accordingly, the Court will grant the

application to proceed in forma pauperis and dismiss the complaint without prejudice. A

separate order will issue.


                                                                           2022.05.06
                                                                           14:29:53 -04'00'
DATE: May 6, 2022                                        _______________________
                                                         TREVOR N. McFADDEN
                                                         United States District Judge




                                                     2